        Case 1:19-cv-02232-TJK Document 60-1 Filed 01/24/20 Page 1 of 18



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA,                   Case No.: 1:19-cv-02232-TJK
Department of Justice, Antitrust Division
450 5th Street, N.W.
Washington, D.C. 20530

STATE OF KANSAS,
120 S.W. 10th Avenue, 2nd Floor
Topeka, Kansas 66612-1597

STATE OF NEBRASKA,
2115 State Capitol
Lincoln, Nebraska 68509

STATE OF OHIO,
150 East Gay Street, 22nd Floor
Columbus, Ohio 43215

STATE OF OKLAHOMA,
313 N.E. 21st Street
Oklahoma City, Oklahoma 73105-4894

and

STATE OF SOUTH DAKOTA,
1302 E. Highway 14, Suite 1
Pierre, South Dakota 57501-8501

                      Plaintiffs,

              v.

DEUTSCHE TELEKOM AG,
Friedrich-Ebert-Allee 140
Bonn, Germany 53113

T-MOBILE US, INC.,
12920 SE 38th Street
Bellevue, Washington 98006

SOFTBANK GROUP CORP.
1-9-1 Higashi-shimbashi, Minato-ku,
Tokyo, Japan 105-7303
       Case 1:19-cv-02232-TJK Document 60-1 Filed 01/24/20 Page 2 of 18



and

SPRINT CORPORATION
6200 Sprint Parkway,
Overland Park, Kansas 66251-4300

                    Defendants.


 BRIEF OF AMICI CURIAE NICHOLAS ECONOMIDES, JOHN KWOKA, THOMAS
 PHILIPPON, ROBERT SEAMANS, HAL SINGER, MARSHALL STEINBAUM, AND
            LAWRENCE J. WHITE IN SUPPORT OF PLAINTIFFS


BEINS AXELROD                                  Lawrence J. White
                                               Nicholas Economides
Jonathan G. Axelrod (D.C. Bar No. 210245)      John Kwoka
1717 K Street, NW                              Thomas Philippon
Washington, DC 20006                           Robert Seamans
212-328-7222                                   Hal Singer
jaxelrod@beinsaxelrod.com                      Marshall Steinbaum
                                               44 West Fourth Street, 7-65
WOLF HALDENSTEIN ADLER                         New York, NY 10012
FREEMAN & HERZ LLP

Fred T. Isquith
Veronica Bosco
270 Madison Avenue
New York, New York 10016
212-545-4600
isquith@whafh.com
bosco@whafh.com

Counsel for Amici Curiae
           Case 1:19-cv-02232-TJK Document 60-1 Filed 01/24/20 Page 3 of 18




                                                  TABLE OF CONTENTS

TABLE OF AUTHORITIES . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . ii
IDENTITY, INTERESTS, AND AUTHORITY TO FILE OF AMICI . . . . . . . . . . . . . . . . . . . . 1
ARGUMENT . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2
   A.       Replies to the Department of Justice’s Response to the “Economics Professors
            Comment” . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3
   B.       Evidence Uncovered During the States’ Case Confirms That the Department of
            Justice’s Proposed Final Judgment Fails Under the Tunney Act . . . . . . . . . . . . . . . . . . 8
CONCLUSION. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10




                                                                     i
            Case 1:19-cv-02232-TJK Document 60-1 Filed 01/24/20 Page 4 of 18



                                                1.TABLE OF AUTHORITIES


STATUTES AND RULES

D.D.C. Local Rules
 Rule 7(o) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1

Antitrust Procedures & Penalties Act (“Tunney Act”) , 15 U.S.C. § 16 . . . . . . . . . . . . . 2, 5, 6, 8


OTHER AUTHORITIES

Capitol Forum, T-Mobile/Sprint: States, Carriers Clash on Caselaw, Efficiencies, Dish Remedy
During Closing Arguments, Jan. 16, 2020, available at
https://thecapitolforum.cmail19.com/t/ViewEmail/j/D8412D3DEB2594BA2540EF23F30FEDE
D/A39F287382D2114516B21F2806CB3AEB . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10

Dissenting Statement of Commissioner Rosenworcel, Applications of T-Mobile US, Inc., and
Sprint Corporation For Consent To Transfer Control of Licenses and Authorizations,
Applications of American H Block Wireless L.L.C., DBSD Corporation, Gamma Acquisition
L.L.C., and Manifest Wireless L.L.C. for Extension of Time, WT Docket No. 18-197, available
at https://docs.fcc.gov/public/attachments/FCC-19-103A5.pdf . . . . . . . . . . . . . . . . . . . . . . . . . . 7

Reuters, Shares in 1&1 Drillisch soar after Germany 5G auction, June 13, 2019,
https://www.reuters.com/article/germany-telecoms/shares-in-11-drillisch-soar-after-germany-5g-
auction-idUSS8N22R022 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6




                                                                      ii
         Case 1:19-cv-02232-TJK Document 60-1 Filed 01/24/20 Page 5 of 18



            2.IDENTITY, INTERESTS, AND AUTHORITY TO FILE OF AMICI

        As economists with significant experience in competition and regulatory matters,

Nicholas Economides, John Kwoka, Thomas Philippon, Robert Seamans, Hal Singer, Marshall

Steinbaum, and Lawrence J. White (the “Amici”) are scholars and experts in competition,

industrial organization, and the economic analysis of antitrust issues.1 Each of the Amici are

scholars and experts in competition, industrial organization, and the economic analysis of

antitrust issues.

        Amici have a special interest in the issues raised in this litigation and can offer their

unique perspective as scholars in this field as the Court considers key economic issues. Amici

share a professional, economics-principles-based interest in seeing that this case—and the

merger that is the basis for this case—has an outcome that maintains competition in the relevant

markets for wireless services. Amici draw on decades of experience—in academia, in practice,

and in government—studying mergers and their competitive effects.

        Pursuant to Local Rule 7(o), Amici affirm that no counsel for a party authored this brief

in whole or in part, no party or counsel for a party contributed money that was intended to fund

preparing or submitting this brief, and no person other than Amici or their counsel contributed

money that was intended to fund preparing or submitting this brief. Amici submit this brief to the

Court pursuant to the Court’s granting of Amici Motion for Leave to File Amici Curiae Brief.



1
        The Amici affiliations are as follows: Nicholas Economides, Professor of Economics,
NYU Stern School of Business; John Kwoka, Neal F. Finnegan Distinguished Professor of
Economics, College of Social Sciences and Humanities, Northeastern University; Thomas
Philippon, Max L. Heine Professor of Finance, NYU Stern School of Business; Robert Seamans,
Associate Professor of Management and Organizations, NYU Stern School of Business; Hal
Singer, Managing Director at Econ One, Adjunct Professor at Georgetown McDonough School
of Business; Marshall Steinbaum, Assistant Professor, Economics Department, University of
Utah; and Lawrence J. White, Robert Kavesh Professor of Economics, NYU Stern School of
Business.
                                                1
              Case 1:19-cv-02232-TJK Document 60-1 Filed 01/24/20 Page 6 of 18



                                              3.ARGUMENT

             Amici previously provided Comments to the United States Department of Justice

(“DOJ”) explaining why the proposed remedy of the DOJ (the “Proposed Final Judgment”)

flowing from the proposed merger of Sprint Corporation (“Sprint”) and T-Mobile US, Inc. (“T-

Mobile”) (the “Merger”), as recognized by the DOJ Complaint,2 would not plausibly and

predictably resolve the competitive concerns raised by the Merger.3 The DOJ has filed a

Response to Public Comments on its action,4 a response that in a number of places specifically

takes issue with Amici comments.

             This brief aims to address the DOJ’s responses to Amici comments, explaining why each

of its responses is not supported by the facts and in several instances is directly contravened by

evidence from State of New York et al. v. Deutsche Telekom AG et al., Case No. 1:19-cv-05434-

VM (S.D.N.Y. June 11, 2019) (the “States’ Case”). This brief provides further evidence

concluding that the DOJ’s remedy in its Proposed Final Judgment5 fails to resolve the central

issue of the DOJ Complaint: the anti-competitive nature of the Merger, and thus the need to

restore the level of pre-Merger competition in wireless markets.




2
 United States et al v. Deutsche Telekom AG, T-Mobile Us, Inc., Softbank Group Corp., and
Sprint Corporation, No. 1:19-cv-02232 (the above-captioned action), ECF No. 1 at 3 (D.D.C.
July 26, 2019) (the “DOJ Complaint”).
3
 . Nicholas Economides, John Kwoka, Thomas Philippon, Robert Seamans, Hal Singer, Marshall
Steinbaum, and Lawrence J. White, Economists’ Tunney Act Comments on the DOJ’s Proposed
Remedy in the Sprint/T-Mobile Merger Proceeding, filed with the U.S. Department of Justice,
October 10, 2019, U.S. et al. v. Deutsche Telekom AG et al., ECF No. 42 ECF No. 42-1 at 123
(Ex. 12) (the “Economics Professors Comment”).
4
  Response of Plaintiff United States to Public Comments on the Proposed Final Judgment, U.S.
    .
et al. v. Deutsche Telekom AG et al., ECF No. 42 (the “DOJ Response”).
5
    . U.S.   et al. v. Deutsche Telekom AG et al., ECF No. 2-2.
                                                     2
             Case 1:19-cv-02232-TJK Document 60-1 Filed 01/24/20 Page 7 of 18



            A.     Replies to the Department of Justice’s Response to the “Economics
                   Professors Comment”

            Public remarks from T-Mobile’s Chief Executive Officer (“CEO”) admitted that the

DOJ’s remedy would not reduce T-Mobile’s expected post-Merger profits.6 In its response, the

DOJ takes issue with Amici interpretation of the CEO’s remarks, noting that “[t]he relevant

question for the Court is not how these two competing effects net out for T-Mobile, but rather

whether [DISH Network Corporation (“Dish”)] will introduce new competition into the

marketplace that will benefit consumers.”7 What the DOJ misses, however, is that in fact the

absence of any impact of the DOJ’s remedy on T-Mobile’s expected post-Merger profits

strongly supports the Amici claim that Dish will not replace the lost competition from Sprint. If

the DOJ’s remedy strengthened competition, it would be detrimental to T-Mobile, as Dish’s

competitive gains would come at the expense, at least in part, of T-Mobile’s profits. And, given

the tight oligopoly in wireless, the post-Merger reduction in competition would harm not only T-

Mobile customers but also those of AT&T Inc. (“AT&T”) and Verizon Communications Inc.

(“Verizon”).

            Additionally, Dish’s prior warehousing of spectrum was a good indicator of Dish’s likely

future behavior with additional spectrum.8 The DOJ counters that Dish’s spectrum inventory is

proof that it will have an ability and incentive to enter the market.9 In reality, Dish’s history

shows that it has chosen warehousing spectrum rather than building in the past, and accepted
6
 . Economics Professors Comment ¶25 (citing T-Mobile’s CEO John Legere on Q2 2019 Results
- Earnings Call Transcript, Seeking Alpha, July 29, 2019, available at https://bit.ly/2m38U4o).
7
    . DOJ   Response at 27.
8
 . Economics Professors Comment ¶20 (citing Letter from Nancy Victory to Marlene Dortch, In
Re Notification of Written Ex Parte Presentation Applications of T-Mobile US, Inc. and Sprint
Corporation for Consent to Transfer Control of Licenses and Authorizations, WT Dkt. No. 18-
197, Mar. 11, 2019, at note 3, available at https://bit.ly/2kVbOrI).
9
    . DOJ
       Response at 21 (“Dish’s spectrum assets provide it with the ability to compete more
quickly and more effectively than another entrant could.”).
                                                   3
             Case 1:19-cv-02232-TJK Document 60-1 Filed 01/24/20 Page 8 of 18



penalties for failing to build out its network, precisely when it is more profitable to do so, just as

might well be the case here. Indeed, while Dish has had this spectrum trove for years, it has yet

to enter the wireless marketplace as a facilities-based carrier. It is logical to question why is: this

spectrum infusion would be any different. The DOJ points to Dish’s planned Internet of Things

(“IoT”) network as evidence of experience in the wireless industry.10 Yet an IoT network merely

connects electronic gadgets such as refrigerators and parking meters to the Internet. Because IoT

has nothing to do with operating a customer-oriented mobile broadband network, Dish’s IoT

network is clearly not a substitute for a Sprint-like experience in the wireless industry.

             Because the coverage requirement in the DOJ’s remedy is denominated in terms of

population, not geography, certain parts of the country will lose out relative to Sprint’s existing

coverage, even if those targets are met.11 In response, the DOJ asks this Court to accept Dish’s

commitment as a “floor,” arguing that Dish might have incentives to do more: “DISH may

ultimately have business incentives to provide substantially broader coverage and faster speeds

than the minimums required to meet its network build commitments. By focusing on the floors

set by the [P]roposed Final Judgment rather than the likely effects of the divestiture, these

commenters miss the relevant inquiry.”12 As a matter of merger analysis, this is precisely the

kind of pure speculation that Amici, as economists, are not supposed to rely on. In any event, the

DOJ cannot count on market forces solving this problem, especially when Dish is strongly

incentivized not to build out the spectrum, but instead to sell or lease the spectrum to a wireless

incumbent.



10
 . Id. at 22 n.46 (“In connection with its NB-IoT plans, DISH had established relationships with
vendors, leased towers, and acquired equipment for a core network.”).
11
     . Economics Professors Comment ¶24.
12
     . DOJ   Response at 32.
                                                  4
              Case 1:19-cv-02232-TJK Document 60-1 Filed 01/24/20 Page 9 of 18



             Moreover, the DOJ’s remedy would not address harms in the wireless wholesale

market.13 In response, the DOJ takes the position that because it did not technically define a

wholesale market in the DOJ Complaint—even though the DOJ Complaint acknowledged

merger-related harms in the wholesale segment14 of the wireless marketplace—its remedy need

not address those harms: “The [DOJ] Complaint alleges only one relevant product market: the

market for retail mobile wireless services. It does not, however, allege the existence of a distinct

wholesale market.”15 This is an untenable position. It would mean that the DOJ could avoid

addressing a known or likely merger-related harm by simply not defining the market in which

that harm occurred. The very point of the Tunney Act review and Congressional intent is to

consider carefully the basis for the DOJ’s decision, not simply to replicate the analytical

framework of the agency.

             The DOJ’s Response also suggests that Amici comments are “internally contradictory”

when it comes to the competitive impact of wireless resellers or mobile virtual network operators

(“MVNOs”).16 In these comments, Amici cite the Federal Communications Commission’s (FCC)

20th Annual Wireless Competition Report for the proposition that MVNOs do not constrain the

pricing of facilities-based carriers.17 That we also acknowledge that MVNOs allow facilities-

based carriers to price discriminate—and thereby extract more consumer surplus than they




13
     . Economics Professors Comment ¶¶7-8.
14
  . DOJ Complaint ¶22 (“Competition between Sprint and T-Mobile to sell mobile wireless
service wholesale to MVNOs has benefited consumers by furthering innovation, including the
introduction of MVNOs with some facilities-based infrastructure. The [M]erger’s elimination of
this competition likely would reduce future innovation.”).
15
     .   DOJ Response at 40 n. 117.
16
     .   DOJ Response at 41 n. 119.
17
     . Economics   Professors Comment ¶10 n. 25.
                                                   5
             Case 1:19-cv-02232-TJK Document 60-1 Filed 01/24/20 Page 10 of 18



otherwise would under uniform pricing—is not “championing the competitive benefits” of

MVNOs,18 as the DOJ asserts. MVNOs are merely resellers of the major carriers.

             Any Dish investment in towers and other facilities would not add value to the most likely

buyers of the spectrum, as evidenced by the sharp drop in the stock valuation of 1&1 Drillisch

AG (“Drillisch”), a German telecommunication service provider, when it started to invest in

spectrum to build out its own network in Germany.19 The DOJ responded by noting that Drillisch

purchased 70 MHz of spectrum in June 2019, citing a Reuters article on how its stock “soared”

thereafter.20 Although Drillisch’s stock did rise modestly after the auction,21 it has since fallen by

a third from its October 2019 high, and it is now at a six-year low.22 If anything, the experience

of Drillisch is a stark warning to Dish that it could lose significant market value if it were to

build out its network.

             In its response, the DOJ claims that the standard employed to measure the efficacy of a

remedy—namely, restoring ex ante competitive conditions—is not appropriate for a Tunney Act

proceeding.23 This is a peculiar critique, as the DOJ’s own 2011 and 2004 Guide to Merger




18
  . DOJ Response at 41 n. 119 (“Later, in going on to attack the settlement for not doing more to
help MVNOs, the comment champions the competitive benefits that MVNOs provide, including
allowing carriers in effect to offer the same service at different price points under a different
brand, and enabling cable companies to compete in wireless.”) (emphasis in original).
19
     .   Economics Professors Comment ¶21.
20
 . DOJ Response at 31 n.75 (citing Reuters, Shares in 1&1 Drillisch soar after Germany 5G
auction, June 13, 2019).
21
   Reuters, Shares in 1&1 Drillisch soar after Germany 5G auction, June 13, 2019,
     .
https://www.reuters.com/article/germany-telecoms/shares-in-11-drillisch-soar-after-germany-5g-
auction-idUSS8N22R022 (“Shares in 1&1 Drillisch, until now a ‘virtual’ mobile player, rose
9.4% at 0754 GMT. United Internet, which controls 1&1, surged 5%.”) (emphasis added).
22
     . As
       of January 17, 2020, Drillisch’s stock closed at 22.66 EUR. The last time the stock was at
this level was January 17, 2014. See ETR: DRI, available at https://bit.ly/36chtvq.
23
     . DOJ   Response at 16 n. 22.
                                                     6
              Case 1:19-cv-02232-TJK Document 60-1 Filed 01/24/20 Page 11 of 18



Remedies articulate this as the proper standard.24 The current DOJ’s Deputy Assistant AG also

states what constitutes an acceptable remedy.25 The DOJ appears to assert that its own guidelines

and statements simply do not describe its decision process here and so cannot inform how a

court should judge the proposed merger remedy. Acceptance of that position would render this

review process moot.

              Finally, the DOJ claims without citation to any economics literature that a marginal-cost

savings from enhanced network capacity, which is purportedly a “well-understood economic

phenomenon,”26 was overlooked. The DOJ cites the Federal Communication Commission’s

(“FCC”) merger order for this economic proposition,27 but an inspection of the cited paragraph in

the FCC order reveals that the FCC merely said that it agreed with the merging parties, who have

a litigation-inspired interest in arriving at this result. And FCC Commissioner Jessica

Rosenworcel, who dissented from the order, has asserted that T-Mobile fed the FCC staff

favorable data on marginal-cost savings.28 Indeed, Commissioner Rosenworcel stated that key

24
     . Economics       Professors Comment ¶2 n.7.
25
     .   Id. ¶1 n.5.
26
  . DOJ Response at 18 (“In fact, the relationship between an increase in capacity and a reduction
in marginal cost is a well-understood economic phenomenon in industries with capacity
constraints. In the market for mobile wireless services, the marginal cost of an additional
customer on a capacity-constrained network includes the costs of the congestion caused by
adding that customer to the network.”) (emphasis added).
27
     . Id.   at 18 n.31 (citing FCC Order ¶236).
28
     . Dissenting
                Statement of Commissioner Rosenworcel, Applications of T-Mobile US, Inc., and
Sprint Corporation For Consent To Transfer Control of Licenses and Authorizations,
Applications of American H Block Wireless L.L.C., DBSD Corporation, Gamma Acquisition
L.L.C., and Manifest Wireless L.L.C. for Extension of Time, WT Docket No. 18-197, at 3,
available at https://docs.fcc.gov/public/attachments/FCC-19-103A5.pdf (“Significant parts of
the initial draft decision were rewritten in the eleventh hour and behind closed doors to suggest
less harm to competition and prices than initially found; adopt the merging companies’
arguments in place of more balanced discussion about where those arguments were
unconvincing; and even replace the underlying data used to analyze marginal cost efficiencies
with more merger-friendly data supplied by T-Mobile.”). Further, during the States’ Case
December 2019 Bench Trial, Dr. Fiona Scott Morton, one of the states’ economics experts,
                                                      7
              Case 1:19-cv-02232-TJK Document 60-1 Filed 01/24/20 Page 12 of 18



parts of the FCC’s order originally written by staff were reworked to soften the competitive

harms of the Merger.29

              B.     Evidence Uncovered During the States’ Case Confirms That the Department
                     of Justice’s Proposed Final Judgment Fails Under the Tunney Act

              Evidence uncovered as part of the States’ Case shows that Dish is unlikely to replace

Sprint as a facilities-based fourth rival for a number of reasons. To begin, there is evidence that

Dish has gamed the regulatory system and does not have incentives to build-out its own

network.30 Sprint CEO Marcelo Claure testified under cross examination that Dish’s business

plan was to warehouse spectrum.31 Discussing the termination of Sprint’s prior negotiations with

Dish, Mr. Claure testified at his DOJ deposition that Dish connected just enough IoT devices to

satisfy the FCC’s buildout requirements:

              Again, Charlie Ergen, his plan, I think he’s basically somebody who holds spectrum for
              the value to continue to go up, and he’ll build—I think his latest thing, he’s going to
              spend a billion dollars to build a nationwide network so that he can claim he has a
              network. As long as he connects one or five devices or ridiculous amounts of low
              devices, then he’s out of—he’s out of trouble with the FCC.32

              T-Mobile Director Thornsten Langheim similarly testified that, as late as June 2019, the

view of the T-Mobile executive team was that “they were very skeptical that much [of Dish’s]



testified that the marginal costs that the merged entity would achieve would be quite similar to
what the two merging parties could achieve as standalone firms. Excerpts of relevant portions of
the transcript from the December 2019 Bench Trial showing relevant testimonies are attached to
the accompanying Declaration of Jonathan G. Axelrod in Support of Brief of Amici Curiae
(“Axelrod Decl.”) as Exhibits A-F. Axelrod Decl. Ex. A at 2198:13-16.
29
     .   Dissenting Statement of Commissioner Rosenworcel.
30
   Other evidence uncovered as part of the States’ Case revealed that Dish repeatedly missed
     .
FCC milestones with respect to satellite launches. The FCC issued orders in 2010 and 2011
finding that Dish’s Echostar affiliate had an established pattern of missing non-terrestrial
(satellite) deadlines. Axelrod Decl. Ex. B at 1681-84.
31
     . Axelrod
             Decl. Ex. C at 1346:19-21. (“I’m sure he’s going to find—his latest trick is to build
this really, really thin network to say he’s built a network.”).
32
     . Id.   at 1347:14-21.
                                                     8
              Case 1:19-cv-02232-TJK Document 60-1 Filed 01/24/20 Page 13 of 18



network would be built.”33 He acknowledged that “the result of [his] team’s impact analysis at

that time was that Dish was not likely to build its own wireless network,”34 and that if Dish

“would build out more than 50 percent of the United States, it may have a negative [net present

value].”35 His team observed that “unless the MVNO taker [Dish] finds a significant lever to

improve network economics, the outside end view doesn’t provide a lot of rationale for

substantial buildout.”36 When modeling the cash flows associated with Dish’s buildout scenario,

the T-Mobile team found “this case very unlikely. Buildout not realistic.”37 One member of the

T-Mobile team, Joe Boorman, reasoned that “it’s economically illiterate to argue he [Ergen]

actually builds it. . . .In the end, Dish might build something the lawyers can use, but not

something customers can use.”38 In another analysis, Mr. Boorman observed that “Even

assuming the assumptions are right, Dish burns 15 billion over ten years, and they have horribly

negative terminal value. You need tens of billions of subs to justify it.”39 T-Mobile’s team

concluded that “Charlie is mostly interested in resolving his milestone issue, gain two to three

years, keep his status as a poker player, and be a seller when spectrum becomes scarce.”40

              Timotheus Höttges, the CEO of Deutsche Telekom, testified as part of the States’ Case

that a U.S. carrier would need more than 80 million subscribers to compete successfully against




33
     . Axelrod    Decl. Ex. D at 319:17-23.
34
     . Id. at 326:20-24.
35
     .   Id. at 327:9-10.
36
     . Id.   at 328:7-11.
37
     .   Id. at 329:23-25.
38
     .   Id. at 333:1-9.
39
     . Id.   at 335:11-13.
40
     . Id. at 340:12-17.
                                                    9
             Case 1:19-cv-02232-TJK Document 60-1 Filed 01/24/20 Page 14 of 18



incumbents such as AT&T and Verizon.41 Under the DOJ’s remedy, Dish will acquire and seek

to maintain a small prepaid business with roughly nine million customers—or about one tenth of

what Mr. Höttges believes is needed to compete effectively as a facilities-based carrier.

According to testimony from Dr. Carl Shapiro, one of the states’ economic experts, according to

Dish’s own plans from September 2019, only two percent of Dish’s subscribers would be on

their own network during 2020, and only ten to twelve percent of Dish’s subscribers would be on

their own network during 2021.42

             Still other evidence in the States’ Case highlighted entanglements that will likely prevent

Dish from succeeding as a facilities-based carrier. For example, Judge Victor Marrero asked

Dish’s Charlie Ergen about the inherent conflict of interest built into the DOJ’s remedy, under

which “T-Mobile will be trying to steal customers from Dish.”43 Judge Marrero asked Mr. Ergen

if T-Mobile will “work competitively within the rules to try to push [Dish] out of business,” to

which Mr. Ergen responded “I think they’ll try.”44 In response to Dr. Shapiro testifying that Dish

“won’t have autonomy and independence” in its relationship with New T-Mobile, Judge Marrero

asked Shapiro “[y]ou’re saying there is a built-in conflict of interest?”45 To which Dr. Shapiro

replied, “[y]es, exactly, to which I translate as muted incentives to compete because I am

thinking about competition.”46 This exchange highlights the contradiction inherent in the DOJ’s


41
  . Axelrod Decl. Ex. E at 206:21-25 – 207:1-2 (“Q: And when you said that you only had 80
million customers, you were saying that wasn’t sufficient scale, correct? A: Yes. Q: So you think
that a national wireless carrier in the U.S., to successfully compete, needs to have more than 80
million customers? A: That’s correct, yes.”).
42
     . Axelrod   Decl. Ex. F at 712:17-21.
43
     . Axelrod   Decl. Ex. B at 1716: 13-14.
44
     . Id. at 1721:23-25 – 1722:1.
45
     . Axelrod   Decl. Ex. F at 714:21-24.
46
     .   Id. at 714:25 -715:1.
                                                     10
         Case 1:19-cv-02232-TJK Document 60-1 Filed 01/24/20 Page 15 of 18



Final Proposed Judgment: the merging parties’ incentives and the DOJ’s hopes for Dish’s

eventual emergence as a full-fledged competitor are at odds with each other.

                                       2.CONCLUSION

         The DOJ-brokered access arrangement, as acknowledged by T-Mobile’s lawyer in his

closing argument in the States’ Case, is for Dish the “most advantageous wholesale arrangement

in the history of the industry.”47 It is not clear how awarding Dish such a generous access

arrangement would nudge Dish in the direction of building out its spectrum; if anything, it could

do the opposite, giving Dish an added incentive not to build out. Nor would it solve the “conflict

of interest” identified by Judge Marrero.

         The conclusions of Amici in the initial Comment to the DOJ—that the DOJ’s proposed

remedy in its Proposed Final Judgment cannot reasonably be expected to restore the level of pre-

merger competition in wireless markets—remain valid and are further strengthened by evidence

that has appeared in the States’ Case. Amici urge this Court to consider this disconnect between

the serious competitive concerns expressed in the DOJ Complaint and the Proposed Final

Judgment. Amici respectfully request this Court to reject the latter as not plausibly adequate to

remedy those concerns.



Dated: January 24, 2020
       New York, New York
                                                    Respectfully submitted,

                                                    BEINS AXELROD

                                                    /s/ Jonathan G. Axelrod

47
   Capitol Forum, T-Mobile/Sprint: States, Carriers Clash on Caselaw, Efficiencies, Dish
     .
Remedy During Closing Arguments, Jan. 16, 2020, available at
https://thecapitolforum.cmail19.com/t/ViewEmail/j/D8412D3DEB2594BA2540EF23F30FEDE
D/A39F287382D2114516B21F2806CB3AEB (quoting T-Mobile’s attorney in closing
arguments).
                                               11
Case 1:19-cv-02232-TJK Document 60-1 Filed 01/24/20 Page 16 of 18



                                    Jonathan G. Axelrod (D.C. Bar No. 210245)
                                    1717 K Street, NW
                                    Washington, DC 20006
                                    212-328-7222
                                    jaxelrod@beinsaxelrod.com

                                    WOLF HALDENSTEIN ADLER
                                    FREEMAN & HERZ LLP

                                    Fred T. Isquith
                                    Veronica Bosco
                                    270 Madison Avenue
                                    New York, New York 10016
                                    212-545-4600
                                    isquith@whafh.com
                                    bosco@whafh.com

                                    Counsel for Amici Curiae


                                    Lawrence J. White
                                    Nicholas Economides
                                    John Kwoka
                                    Thomas Philippon
                                    Robert Seamans
                                    Hal Singer
                                    Marshall Steinbaum
                                    44 West Fourth Street, 7-65
                                    New York, NY 10012
                                    212-998-0880
                                    lwhite@stern.nyu.edu

                                    Amici Curiae




                               12
       Case 1:19-cv-02232-TJK Document 60-1 Filed 01/24/20 Page 17 of 18



                CERTIFICATE OF COMPLIANCE WITH RULE 32(g)(1)

      I certify that on this day, the foregoing Amici Curiae Brief complies with applicable rules

and orders because it does not exceed 20 pages in length and contains 3,604 words, as

determined by the word-counting feature of Microsoft Word.

                                                   /s/ Jonathan G. Axelrod_______________
                                                   Jonathan G. Axelrod




                                              13
       Case 1:19-cv-02232-TJK Document 60-1 Filed 01/24/20 Page 18 of 18



                                CERTIFICATE OF SERVICE

       I certify that on this day, I filed the foregoing Amici Curiae Brief with the Court via its

Electronic Case Filing (ECF) system, which will send notification of filing to the counsel of

record as identified on the Notice of Electronic Filing (NEF).

                                                     /s/ Jonathan G. Axelrod_______________
                                                     Jonathan G. Axelrod




                                                14
